United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3252
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Northern District of Iowa.
Rex Bernard Breitbach,                 *    [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: February 16, 2006
                                Filed: May 10, 2006
                                 ___________

Before WOLLMAN, ARNOLD, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Rex Bernard Breitbach was convicted of manufacturing or attempting to
manufacture methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B),
and 846; possession of pseudoephedrine for the purpose of manufacturing
methamphetamine in violation of 21 U.S.C. § 841(c)(2); and being an unlawful user
of a controlled substance in possession of a firearm in violation of 18 U.S.C. §§
922(g)(3) and 924(a)(2). On appeal, Breitbach argues that the district court1 erred in
admitting certain evidence under Federal Rule of Evidence 404(b). We affirm.

       We review the admissibility of evidence under Rule 404(b) for abuse of
discretion. United States v. Voegtlin, 437 F.3d 741, 745 (8th Cir. 2006). The district
court has broad discretion to admit such evidence, and we will reverse only when
“such evidence clearly had no bearing on the case and was introduced solely to prove
the defendant’s propensity to commit criminal acts.” Id. (internal quotations omitted).
Rule 404(b) provides that evidence of prior crimes or acts is inadmissible to prove
action in conformity therewith, but may be admissible to prove “motive, opportunity,
intent, preparation, plan, knowledge, identity, or absence of mistake or accident.”
Evidence of prior bad acts is admissible when it is relevant to a material issue, similar
in kind and close in time to the charged crime, and proven by a preponderance of the
evidence. Voegtlin, 437 F.3d at 745. The potential prejudice must not substantially
outweigh the probative value of the bad acts evidence. Id.

       The district court did not abuse its discretion in admitting evidence of
Breitbach’s Illinois guilty plea conviction for the unlawful manufacturing of a
controlled substance. At trial, Breitbach's defense was that he was not manufacturing
methamphetamine. This general denial placed his state of mind at issue, and the
offense required the government to prove that Breitbach knowingly or intentionally
manufactured a controlled substance. See 21 U.S.C. § 841(a)(1). Accordingly, the
government presented evidence that, one month after the discovery of his
methamphetamine lab in Iowa, Breitbach was arrested and thereafter convicted in
Illinois for the unlawful manufacturing of a controlled substance. This evidence was
admissible to show Breitbach’s intent or knowledge. Further, we disagree with
Breitbach’s assertion that his guilty plea conviction is insufficient to prove that he


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
committed the Illinois offense. By pleading guilty, Breitbach admitted to the factual
allegations made in the formal charging document. See United States v. White, 408
F.3d 399, 402 (8th Cir. 2005); O’Leary v. United States, 856 F.2d 1142, 1143 (8th
Cir. 1988)(per curiam). His guilty plea, then, was sufficient to support a finding that
Breitbach committed the bad act.

       Finally, the potential unfair prejudice of Breitbach’s Illinois conviction did not
substantially outweigh its probative value. The evidence was probative of Breitbach’s
knowledge and intent, and the district court instructed the jurors that in this case the
evidence could only be used "on the issue of defendant's knowledge, motive, and
intent." Jury Instruction 8. This limiting instruction cured whatever unfair prejudice
the introduction of Breitbach's Illinois conviction may have occasioned. See United
States v. Lothridge, 332 F.3d 502, 504 (8th Cir. 2003).

      The district court’s judgment is affirmed.
                       ______________________________




                                          -3-